Citation Nr: 0002424	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension claimed as 
secondary to 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
March 1946.  The veteran was awarded the Combat Medical 
Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO, in a rating decision dated January 1998, granted 
service connection for PTSD and assigned a rating of thirty 
percent.  In the same rating decision, the RO denied the 
veteran's claim for service connection for compulsive 
personality disorder as secondary to his service-connected 
PTSD.  The veteran was notified of that decision in February 
1998.  The veteran did not appeal.  


FINDING OF FACT

Hypertension was first shown by competent evidence many years 
after the veteran's service and there is no competent, non-
speculative evidence that relates hypertension to service or 
to service-connected PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension claimed as secondary to service-connected PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent evidence of record indicates that the veteran 
served as a medical aid during combat and reported stressors 
such as assisting a doctor with the care of a man with no 
arms or legs and putting EMT tags on several bodies.  Service 
medical records do not show a diagnosis of hypertension 
during service.  The March 1946 separation medical 
examination shows that the cardiovascular system was normal 
at that time and the veteran's blood pressure was 106/70.  
The evidence also does not show a diagnosis of hypertension 
during the initial post-service year.  

When the veteran filed an initial claim for VA disability 
benefits in 1956 he did not mention hypertension.  In a 
January 1957 statement from a private physician who reported 
having treated the veteran on and off from 1946, there was no 
mention of hypertension.  The doctor reported that physical 
examinations had been essentially negative except for an 
unrelated medical problem.  

The veteran has submitted a chronology of his employment 
dating back to 1951, indicating that he had worked almost 
exclusively in sales.  

In a statement dated March 1998, Dr. Irene B. Faust opined 
that the veteran's hypertension "may be aggravated by his 
PTSD."  By a letter dated in April 1999, the RO requested 
this physician to explain the basis for her opinion.  In a 
subsequent statement, dated in April 1999, Dr. Faust again 
opined that it was "possible" that PTSD aggravated the 
veteran's hypertension.  However, Dr. Faust also stated that 
she did not feel that PTSD caused the hypertension and that 
she "would not be able to write in support of this as a 
compensible [sic] injury."  

The RO scheduled the veteran for a medical examination in 
June 1999 buy a board- certified specialist in internal 
medicine.  The examiner noted that medical records including 
a psychiatric evaluation report dated December 1997, a letter 
written by the veteran and the veteran's employment history 
were reviewed.  The veteran reported that high blood pressure 
had been diagnosed two years after separation from service.  
The veteran further reported that he had complications from 
diabetes, and that he had glaucoma, PTSD and chronic 
obstructive pulmonary disease (COPD).  In addition, the 
veteran stated that he had a stroke in March 1998 which 
caused some visual field defects and mild weakness of the 
left upper limb.  Following a medical examination, the 
examiner's impression was that hypertension was not related 
to service.  The examiner noted that although one could not 
completely exclude the possibility of PTSD as a cause or 
"attributing factor" in the exaggeration of the veteran's 
high blood pressure, the fact that he had had hypertension 
for such a long time, with no significant sequela, in 
addition to the fact that the veteran's father also had a 
stroke with a possible heart condition, indicated that the 
hypertension was most likely not linked to his service-
related problems.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where certain diseases, such as hypertension, are manifested 
to a compensable degree within the initial post-service year, 
service connection may also be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The threshold question to be answered in the veteran's claim 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107,  Murphy, 1 Vet. App. 78, 81 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997)  quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);  See 
38 C.F.R. §§ 3.303, 3.307, 3.309;  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran contends that PTSD caused the hypertension, or in 
the alternative, that PTSD aggravated his hypertension.  He 
has also indicated that hypertension was diagnosed about two 
years after service.  Initially, it is noted that the service 
medical records do not show a diagnosis of hypertension 
during service and there is no competent evidence that 
hypertension was manifested to compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309 (1999).  
Additionally, the veteran did not mention hypertension in his 
initial claim for VA disability benefits, which was field in 
1956, and a private medical statement of January 1957 did not 
note that the veteran had hypertension, even tough the doctor 
who wrote that statement reported having treated the veteran 
on and off since 1946.  

The initial evidence of hypertension was decades after 
service and the Board finds that the veteran has failed to 
establish a nexus between his service-connected PTSD and 
hypertension.  In statements dated March 1998 and April 1999 
Dr. Faust opined that while she could not conclude that the 
cause of the veteran's hypertension was his PTSD, 
hypertension "may be aggravated by his PTSD" or that it was 
"possible" that PTSD aggravated the veteran's hypertension.  
However, those statements provide no clinical data or other 
rationale in support thereof; nor is there any other medical 
evidence in the record to substantiate the statements.  Since 
Dr. Faust's opinion "sits by itself, unsupported and 
unexplained," the Board considers it to be purely speculative 
in nature, and not sufficient to satisfy the medical nexus 
requirement for a well-grounded claim.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); see also Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Board further notes the June 1999 medical examination 
report, which specifically states that the veteran's 
hypertension most likely is not related to his service-
connected problems.  The examiner gave a basis for his 
opinion, noting the length of time the veteran has had 
hypertension, the fact that it is a rather common occurrence 
in the aging population, and the lack of significant sequela.  
Although the examiner could not completely exclude PTSD as a 
factor associated with the veteran's high blood pressure, he 
opined that the hypertension is most likely not related to 
the PTSD.  

Thus, there is no competent evidence sufficient to well 
ground the claim.  The competent evidence of record does not 
show hypertension until many years after service; the July 
1999 examiner's opinion clearly goes against the claim; and 
the private doctor's recent statements are speculative.  See 
Bloom.  Although the veteran served as a medic during 
service, that was more than 50 years ago and there is no 
indication that he has worked in the medical field since 
then.  Accordingly, the Board finds that whatever training 
and experience he had have had in the 1940s in respect to 
being a medic does not qualify him to proffer a competent 
opinion on the etiology of his own hypertension or on the 
effect, if any, of PTSD.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent competent evidence of a link between the service-
connected PTSD and the hypertension, the claim is not well 
grounded.  

The veteran's representative has requested that a new 
examination be provided, but absent a well-grounded claim, 
the statutory duty to assist a claimant does not attach.  See 
Brewer v. West, 11 Vet. App. 228.  

The veteran's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist him in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.`10(f) (1996).  The representative further contends that 
the M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

As the veteran's claim for service connection for 
hypertension secondary to service-connected PTSD is not well 
grounded, the doctrine of reasonable doubt has no application 
to this case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

ORDER

Entitlement to service connection for hypertension claimed as 
secondary to 
service-connected PTSD is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



011452278
 

